                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 1
                                                                                  5 of 19
                                                                                       23




                      1   Nicholas R. Kloeppel, SBN 186165
                          THE MITCHELL LAW FIRM, LLP
                      2   Attorneys at Law
                          426 First Street
                      3   P. O. Drawer 1008
                          Eureka, CA 95502
                      4   Tel: (707) 443-5643
                          Fax: (707) 444-9586
                      5   Email: nkloeppel@mitchelllawfirm.com
                      6   Attorneys for Defendants
                          COUNTY OF HUMBOLDT, CONAN
                      7   MOORE, HUMBOLDT DEPUTY MENDES
                      8
                      9                             UNITED STATES DISTRICT COURT
                 10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                 11
                          MICHAEL GAMMARIELLO,                          )   Case No.: 20-cv-02583-RMI
                 12                                                     )
                                       Plaintiff,                       )   AMENDED ANSWER OF
                 13                                                     )   DEFENDANTS COUNTY OF
                                v.                                      )   HUMBOLDT, CONAN
                 14                                                     )   MOORE, AND HUMBOLDT
                          CONAN MOORE, HUMBOLDT DEPUTY                  )   DEPUTY MENDES, TO
                 15       MENDES, and HUMBOLDT COUNTY,                  )   PLAINTIFF’S COMPLAINT
                                                                        )
                 16                     Defendants.                     )
                                                                        )   DEMAND FOR JURY TRIAL
                 17
                 18
                                 Defendants COUNTY OF HUMBOLDT, CONAN MOORE, and TRAVIS
                 19
                          MENDES (sued herein as HUMBOLDT DEPUTY MENDES), separating themselves
                 20
                          from all other defendants, answer the Complaint on file herein as follows:
                 21
                                                       JURISDICTION AND VENUE
                 22
                                 1.     In response to paragraphs 1through 3 of the Complaint, the answering
                 23
                          defendants admit that plaintiff has alleged claims under state law and section 1983, and
                 24
                          further admits that federal law jurisdiction are proper under the cited statutes, but deny
                 25
                          that plaintiff states a plausible claim under any of the said statutes. Further responding,
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                            1
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 2
                                                                                  6 of 19
                                                                                       23




                      1   defendants lack sufficient information or knowledge to respond to the remaining
                      2   allegations of these paragraphs, and on this basis generally and specifically deny said
                      3   allegations.
                      4          2.      In response to paragraph 4 of the Complaint, the answering defendants
                      5   admit that venue is proper in the United States District Court for the Northern District of
                      6   California.
                      7                                           PARTIES
                      8          3.      In response to paragraph 5 of the Complaint, the answering defendants
                      9   lack sufficient information or knowledge to respond to the allegations of this paragraph,
                 10       and on this basis deny the allegations in said paragraph.
                 11              4.      In response to paragraphs 6 and 7 of the Complaint, the answering
                 12       defendants admit that defendants Conan Moore and Travis Mendes were at all times
                 13       relevant deputies with the Humboldt County Sheriff’s Department and that the acts
                 14       which are the subject of this lawsuit were undertaken in the regular course and scope of
                 15       their employment.
                 16              5.      In response to paragraph 8 of the Complaint, the answering defendants
                 17       admit that plaintiff has only sued the County for vicarious liability under the Bane Act.
                 18                                     FACTUAL BACKGROUND
                 19              6.      In response to paragraphs 9-10 of the Complaint, the answering defendants
                 20       deny the allegations in said paragraphs.
                 21              7.      In response to paragraph 11 of the Complaint, the answering defendants
                 22       cannot confirm the alleged Exhibit A, as no Exhibit A is attached to the complaint, and
                 23       on that basis denies it. Further responding, the answering defendants lack sufficient
                 24       information or knowledge to respond to the allegations of this paragraph, and on this
                 25       basis deny the allegations.
                 26              8.      In response to paragraph 12 of the Complaint, the answering defendants
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                            2
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 3
                                                                                  7 of 19
                                                                                       23




                      1   lack sufficient information to respond to the allegations of this paragraph, and on this
                      2   basis generally and specifically deny the allegations.
                      3          9.     In response to paragraph 13 of the Complaint, the answering defendants
                      4   admit that plaintiff was arrested on June 17, 2019. Further responding, the answering
                      5   defendants deny that plaintiff was arrested on public land. Further responding,
                      6   responding defendants lack sufficient information to respond to the remaining
                      7   allegations of this paragraph, and on this basis generally and specifically deny the
                      8   remaining allegations.
                      9          10.    In response to paragraph 14 of the Complaint, the answering defendants
                 10       lack sufficient information to respond to the allegations of this paragraph, and on this
                 11       basis generally and specifically deny the allegations.
                 12              11.    In response to paragraph 15 of the Complaint, the answering defendants
                 13       lack sufficient information to respond to the allegations of this paragraph, and on this
                 14       basis generally and specifically deny the allegations.
                 15              12.    In response to paragraph 16 of the Complaint, the answering defendants
                 16       lack sufficient information to respond to the allegations of this paragraph, and on this
                 17       basis generally and specifically deny the allegations.
                 18              13.    In response to paragraph 17 of the Complaint, answering defendants admit
                 19       that defendants Deputy Mendes and Deputy Moore were dispatched on June 17, 2019, at
                 20       approximately 0330 hours, to respond to a call at Humboldt Redwood Company’s
                 21       property on Monument Road in Rio Dell, California. Further responding, the answering
                 22       defendants lack sufficient information to respond to the remaining allegations of this
                 23       paragraph, and on this basis generally and specifically deny the allegations.
                 24              14.    In response to paragraph 18 of the Complaint, the answering defendants
                 25       deny the allegations in said paragraph.
                 26              15.    In response to paragraph 19 of the Complaint, the answering defendants
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                            3
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 4
                                                                                  8 of 19
                                                                                       23




                      1   deny the allegations in said paragraph.
                      2          16.    In response to paragraph 20 of the Complaint, the answering defendants
                      3   deny the allegations in said paragraph.
                      4          17.    In response to paragraph 21 of the Complaint, the answering defendants
                      5   deny the allegations in said paragraph.
                      6          18.    In response to paragraph 22 of the Complaint, the answering defendants
                      7   admit that other arrests were made contemporaneously with the subject incident, but
                      8   deny the remaining allegations in said paragraph.
                      9          19.    In response to paragraph 23 of the Complaint, the answering defendants
                 10       deny the allegations in said paragraph.
                 11              20.    In response to paragraph 24 of the Complaint, the answering defendants
                 12       lack sufficient information to respond to the allegations of this paragraph, and on this
                 13       basis generally and specifically deny the allegations.
                 14              21.    In response to paragraph 25 of the Complaint, the answering defendants
                 15       deny the allegations in said paragraph.
                 16              22.    In response to paragraph 26 of the Complaint, the answering defendants
                 17       lack sufficient information to respond to the allegations of this paragraph, and on this
                 18       basis generally and specifically deny the allegations.
                 19              23.    In response to paragraph 27 of the Complaint, the answering defendants
                 20       lack sufficient information to respond to the allegations of this paragraph, and on this
                 21       basis generally and specifically deny the allegations.
                 22              24.    In response to paragraph 28 of the Complaint, the answering defendants
                 23       deny the allegations in said paragraph.
                 24              25.    In response to paragraph 29 of the Complaint, the answering defendants
                 25       lack sufficient information to respond to the allegations of this paragraph, and on this
                 26       basis generally and specifically deny the allegations.
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                            4
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 5
                                                                                  9 of 19
                                                                                       23




                      1          26.     In response to paragraphs 30 and 31 of the Complaint, the answering
                      2   defendants deny the allegations in said paragraphs.
                      3          27.     In response to paragraph 32 of the Complaint, the answering defendants
                      4   admit that plaintiff is entitled to a jury trial.
                      5                             FIRST CAUSE OF ACTION
                                     Violation of Constitutional Right to Substantive Due Process
                      6                               Excessive Force - Seizure
                      7    (42 U.S.C. § 1983, Fourth and Fourteenth Amendments to the U.S. Constitution)
                                                       (Individual Defendants)
                      8
                      9          28.      In response to paragraph 33 of the Complaint, the answering defendants
                 10       incorporate by reference each of their previous responses set forth in paragraphs 1
                 11       through 27 herein.
                 12              29.     In response to paragraph 34 of the Complaint, the answering defendants
                 13       deny the allegations in said paragraph.
                 14              30.     In response to paragraph 35 of the Complaint, the answering defendants
                 15       deny the allegations in said paragraph.
                 16              31.     In response to paragraph 36 of the Complaint, the answering defendants
                 17       deny the allegations in said paragraph.
                 18              32.     In response to paragraph 37 of the Complaint, the answering defendants
                 19       deny the allegations in said paragraph.
                 20              33.     In response to paragraph 38 of the Complaint, the answering defendants
                 21       deny the allegations in said paragraph.
                 22              34.     In response to paragraph 39 of the Complaint, the answering defendants
                 23       lack sufficient information to respond to the allegations of this paragraph, and on this
                 24       basis generally and specifically deny the allegations.
                 25              35.     In response to paragraph 40 of the Complaint, the answering defendants
                 26       admit that plaintiff is entitled to a jury trial.
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             5
                               ________________________________________________________________
  Eureka, CA 95502
                                             AMENDED ANSWER TO COMPLAINT
                           Case
                           Case1:20-cv-02583-RMI
                                1:20-cv-02583-RMI Document
                                                  Document42
                                                           45 Filed
                                                              Filed12/04/20
                                                                    12/04/20 Page
                                                                             Page10
                                                                                  6 of
                                                                                    of19
                                                                                       23




                      1                            SECOND CAUSE OF ACTION
                            Violation of Constitutional Right to Substantive Due Process False Arrest and
                      2                                Imprisonment – Seizure
                      3    (42 U.S.C. § 1983, Fourth and Fourteenth Amendments to the U.S. Constitution)
                                                       (Individual Defendants)
                      4
                      5          36.       In response to paragraph 41 of the Complaint, the answering defendants
                      6   incorporate by reference each of their previous responses set forth in paragraphs 1
                      7   through 35 herein.
                      8          37.     In response to paragraph 42 of the Complaint, the answering defendants
                      9   deny the allegations in said paragraph.
                 10              38.     In response to paragraph 43 of the Complaint, the answering defendants
                 11       deny the allegations in said paragraph.
                 12              39.     In response to paragraph 44 of the Complaint, the answering defendants
                 13       deny the allegations in said paragraph.
                 14              40.     In response to paragraph 45 of the Complaint, the answering defendants
                 15       lack sufficient information to respond to the allegations of this paragraph, and on this
                 16       basis generally and specifically deny the allegations.
                 17              41.     In response to paragraph 46 of the Complaint, the answering defendants
                 18       admit that plaintiff is entitled to a jury trial.
                 19                                   THIRD CAUSE OF ACTION
                                           Malicious Prosecution in Violation of 42 U.S.C. § 1983
                 20                               (Fourth and Fourteenth Amendments)
                 21                                      (Individual Defendants)

                 22              42.      In response to paragraph 47 of the Complaint, the answering defendants
                 23       incorporate by reference each of their previous responses set forth in paragraphs 1
                 24       through 41 herein.
                 25              43.     In response to paragraph 48, and each subparagraph (a) – (b) thereof, of
                 26       the Complaint, the answering defendants deny the allegations in said paragraph.
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             6
                               ________________________________________________________________
  Eureka, CA 95502
                                             AMENDED ANSWER TO COMPLAINT
                           Case
                           Case1:20-cv-02583-RMI
                                1:20-cv-02583-RMI Document
                                                  Document42
                                                           45 Filed
                                                              Filed12/04/20
                                                                    12/04/20 Page
                                                                             Page11
                                                                                  7 of
                                                                                    of19
                                                                                       23




                      1          44.     In response to paragraph 49 of the Complaint, the answering defendants
                      2   deny the allegations in said paragraph.
                      3          45.     In response to paragraph 50 of the Complaint, the answering defendants
                      4   deny the allegations in said paragraph.
                      5          46.     In response to paragraph 51 of the Complaint, the answering defendants
                      6   deny the allegations in said paragraph.
                      7          47.     In response to paragraph 52 of the Complaint, the answering defendants
                      8   deny the allegations in said paragraph.
                      9          48.     In response to paragraph 53 of the Complaint, the answering defendants
                 10       deny the allegations in said paragraph.
                 11              49.     In response to paragraph 54 of the Complaint, the answering defendants
                 12       lack sufficient information to respond to the allegations of this paragraph, and on this
                 13       basis generally and specifically deny the allegations.
                 14              50.     In response to paragraph 55 of the Complaint, the answering defendants
                 15       admit that plaintiff is entitled to a jury trial.
                 16                                    FOURTH CAUSE OF ACTION
                                                  Retaliation in Violation of 42 U.S.C. § 1983
                 17                                    (Fourth and First Amendments)
                 18                                         (Individual Defendants)

                 19              51.     In response to paragraph 56 of the Complaint, the answering defendants
                 20       incorporate by reference each of their previous responses set forth in paragraphs 1
                 21       through 50 herein.
                 22              52.     In response to paragraph 57, the answering defendants admit the
                 23       allegations in said paragraph.
                 24              53.     In response to paragraph 58, the answering defendants deny the allegations
                 25       in said paragraph.
                 26       ///
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                              7
                                ________________________________________________________________
  Eureka, CA 95502
                                              AMENDED ANSWER TO COMPLAINT
                           Case
                           Case1:20-cv-02583-RMI
                                1:20-cv-02583-RMI Document
                                                  Document42
                                                           45 Filed
                                                              Filed12/04/20
                                                                    12/04/20 Page
                                                                             Page12
                                                                                  8 of
                                                                                    of19
                                                                                       23




                      1          54.     In response to paragraph 59 of the Complaint, the answering defendants
                      2   deny the allegations in said paragraph.
                      3          55.     In response to paragraph 60 of the Complaint, the answering defendants
                      4   deny the allegations in said paragraph.
                      5          56.     In response to paragraph 61 of the Complaint, the answering defendants
                      6   deny the allegations in said paragraph.
                      7          57.     In response to paragraph 62 of the Complaint, the answering defendants
                      8   deny the allegations in said paragraph.
                      9          58.     In response to paragraph 63 of the Complaint, the answering defendants
                 10       deny the allegations in said paragraph.
                 11              59.     In response to paragraph 64 of the Complaint, the answering defendants
                 12       deny the allegations in said paragraph.
                 13              60.     In response to paragraph 65 of the Complaint, the answering defendants
                 14       deny the allegations in said paragraph.
                 15              61.     In response to paragraph 66 of the Complaint, the answering defendants
                 16       deny the allegations in said paragraph.
                 17              62.     In response to paragraph 67 of the Complaint, the answering defendants
                 18       deny the allegations in said paragraph.
                 19              63.     In response to paragraph 68 of the Complaint, the answering defendants
                 20       lack sufficient information to respond to the allegations of this paragraph, and on this
                 21       basis generally and specifically deny the allegations.
                 22              64.     In response to paragraph 69 of the Complaint, the answering defendants
                 23       admit that plaintiff is entitled to a jury trial.
                 24                                    FIFTH CAUSE OF ACTION
                                    Violation of the Bane Act, Civil Code § 52.1 (California State Law)
                 25
                 26              65.     In response to paragraph 70 of the Complaint, the answering defendants
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             8
                               ________________________________________________________________
  Eureka, CA 95502
                                             AMENDED ANSWER TO COMPLAINT
                           Case
                           Case1:20-cv-02583-RMI
                                1:20-cv-02583-RMI Document
                                                  Document42
                                                           45 Filed
                                                              Filed12/04/20
                                                                    12/04/20 Page
                                                                             Page13
                                                                                  9 of
                                                                                    of19
                                                                                       23




                      1   incorporate by reference each of their previous responses as set forth in paragraphs 1-64
                      2   herein.
                      3             66.   In response to paragraph 71 of the Complaint, and each subparagraph (a) –
                      4   (b) thereof, the answering defendants deny the allegations in said paragraph.
                      5             67.   In response to paragraph 72 of the Complaint, the answering defendants
                      6   deny the allegations in said paragraph.
                      7             68.   In response to paragraph 73 of the Complaint, the answering defendants
                      8   deny the allegations in said paragraph.
                      9             69.   In response to paragraph 74 of the Complaint, the answering defendants
                 10       deny the allegations in said paragraph.
                 11                 70.   In response to paragraph 75 of the Complaint, the answering defendants
                 12       deny the allegations in said paragraph.
                 13                 71.   In response to paragraph 76 of the Complaint, the answering defendants
                 14       deny the allegations in said paragraph.
                 15                 72.   In response to paragraph 77 of the Complaint, the answering defendants
                 16       deny the allegations in said paragraph.
                 17                 73.   In response to paragraph 78 of the Complaint, the answering defendants
                 18       admit that plaintiff is entitled to a jury trial.
                 19                 WHEREFORE, defendants pray for a judgment more specifically set forth
                 20       hereinafter.
                 21                                       AFFIRMATIVE DEFENSES
                 22                 AS AND FOR A FIRST AFFIRMATIVE DEFENSE, to each purported cause of
                 23       action, the answering defendants allege on information and belief that each purported
                 24       cause of action fails to state facts sufficient to constitute a cause of action against these
                 25       answering defendants, and each of them, and that the complaint fails to state a cause of
                 26       action against any answering defendant.
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             9
                               ________________________________________________________________
  Eureka, CA 95502
                                             AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 10
                                                                                  14 of 19
                                                                                        23




                      1          AS AND FOR A SECOND AFFIRMATIVE DEFENSE, the answering
                      2   defendants allege on information and belief that the injuries and damages plaintiff
                      3   complains of, if any, resulted from the acts and/or omissions of others unassociated with
                      4   the answering defendants, and without any fault on the part of these answering
                      5   defendants.
                      6          AS AND FOR A THIRD AFFIRMATIVE DEFENSE, the answering defendants
                      7   allege on information and belief that the defendants are entitled to absolute or qualified
                      8   immunity from liability based on their good faith in the propriety of their actions and the
                      9   reasonable grounds for those beliefs, including the fact they did not violate any clearly
                 10       established law.
                 11              AS AND FOR A FOURTH AFFIRMATIVE DEFENSE, the answering
                 12       defendants allege on information and belief that plaintiff has failed to mitigate his
                 13       damages.
                 14              AS AND FOR A FIFTH AFFIRMATIVE DEFENSE, the answering defendants
                 15       allege on information and belief that the individual defendants were an employee of the
                 16       County of Humboldt, and that said defendants were acting, if at all, with the discretion
                 17       vested in them by law, and that plaintiff is barred from recovery against said defendants
                 18       by virtue of §820.2 of the California Government Code. Likewise, the answering
                 19       defendants allege on information and belief that defendant County of Humboldt is not
                 20       liable therefore by virtue of the provisions of §820.2 and §815.2(b) of the California
                 21       Government Code.
                 22              AS AND FOR AN SIXTH AFFIRMATIVE DEFENSE, the answering
                 23       defendants allege on information and belief that the individual defendants were
                 24       employees of the County of Humboldt, and that said defendants were acting, if at all,
                 25       consistent with the immunity afforded under section 820.4 of the California Government
                 26       Code, and that plaintiff is barred from recovery against said defendants by virtue of
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           10
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                          Case 1:20-cv-02583-RMI Document 45
                                                          42 Filed 12/04/20 Page 11
                                                                                 15 of 19
                                                                                       23




                      1   §820.4. Likewise, the answering defendants allege on information and belief that
                      2   defendant County of Humboldt is not liable therefore by virtue of the provisions of
                      3   §820.4 and §815.2(b) of the California Government Code.
                      4          AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE, the answering
                      5   defendants allege on information and belief that the individual defendants were
                      6   employees of the County of Humboldt, and that said defendants were acting, if at all,
                      7   consistent with the immunity afforded under §820.6 of the California Government Code,
                      8   and that plaintiff is barred from recovery against said defendants by virtue of §820.6 of
                      9   the California Government Code. Likewise, the answering defendants allege on
                 10       information and belief that defendant County of Humboldt is not liable therefore by
                 11       virtue of the provisions of §820.6 and §815.2(b) of the California Government Code.
                 12              AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE, the answering
                 13       defendants allege on information and belief that the individual defendants were
                 14       employees of the County of Humboldt that the plaintiff’s injuries were caused by the act
                 15       or omission of another person and are entitled to the immunity afforded under §820.8 of
                 16       the California Government Code and that plaintiff is barred from recovery against said
                 17       defendants by virtue of §820.8 of the California Government Code. Likewise, defendant
                 18       County of Humboldt is not liable therefore by virtue of the provisions of §820.8 and
                 19       §815.2(b) of the California Government Code.
                 20              AS AND FOR A NINTH AFFIRMATIVE DEFENSE, the answering defendants
                 21       alleged on information and belief that defendant County of Humboldt is not liable
                 22       therefore by virtue of the provisions of §818.8 of the California Government Code.
                 23              AS AND FOR A TENTH AFFIRMATIVE DEFENSE, the answering defendants
                 24       allege on information and belief that the individual defendants were employees of the
                 25       County of Humboldt, and that said defendants are protected from liability pursuant to
                 26       §821.6 of the California Government Code. Likewise, the answering defendants alleged
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           11
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 12
                                                                                  16 of 19
                                                                                        23




                      1   on information and belief that defendant County of Humboldt is not liable therefore by
                      2   virtue of the provisions of §§821.6 and 815.2(b) of the California Government Code.
                      3          AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE, the answering
                      4   defendants allege on information and belief that the answering defendants are not liable
                      5   pursuant to the provisions of §820(b) and §815.2 of the California Government Code.
                      6          AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE, the answering
                      7   defendants allege that defendant County of Humboldt is immune from liability pursuant
                      8   to the provisions of §815(a) and §815.2(b) of the California Government Code.
                      9          AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE, the answering
                 10       defendants allege on information and belief that the matters alleged in the complaint
                 11       were exercised with reasonable diligence in the discharge of duties imposed on the
                 12       public entity, and defendants are therefore immune from suit pursuant to §815.6 of the
                 13       California Government Code.
                 14              AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE, the answering
                 15       defendants allege on information and belief that the County of Humboldt and the
                 16       individually named defendants, their agents, servants, and representatives, did not
                 17       engage in any policy or practice violative of the civil rights of the plaintiff.
                 18              AS AND FOR AN FIFTEENTH AFFIRMATIVE DEFENSE, the answering
                 19       defendants allege on information and belief that this court lacks subject matter
                 20       jurisdiction over the matters set forth in the complaint, in that the facts are not sufficient
                 21       to state a cause of action for violation of Federal civil rights.
                 22              AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE, the answering
                 23       defendants allege on information and belief they are immune from suit pursuant to
                 24       Government Code § 845.6.
                 25       ///
                 26       ///
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             12
                                ________________________________________________________________
  Eureka, CA 95502
                                              AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 13
                                                                                  17 of 19
                                                                                        23




                      1          AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE, the answering
                      2   defendants allege on information and belief they are immune from suit, specifically
                      3   regarding plaintiff’s claim of false arrest, pursuant to Penal Code §847.
                      4          AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE, the answering
                      5   defendants allege on information and belief that plaintiff’s claims are subject to stay or
                      6   dismissal pursuant to the United States Supreme Court holding in Heck v. Humphrey,
                      7   512 U.S. 477 (1997), et seq., and Yount v. City of Sacramento, 43 Cal.4th 885, and their
                      8   progeny .
                      9          AS AND FOR A NINTEENTH AFFIRMATIVE DEFENSE, the answering
                 10       defendants allege on information and belief that plaintiff’s claims cannot be maintained
                 11       because defendants had probable cause to arrest plaintiff.
                 12              AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE, the answering
                 13       defendants allege on information and belief that plaintiff’s claims, specifically false
                 14       arrest and malicious prosecution, cannot be maintained because the criminal complaint
                 15       alleged against him has not been resolved in his favor.
                 16              AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE, the answering
                 17       defendants allege on information and belief that plaintiff’s claims cannot be maintained
                 18       because plaintiff was trespassing on private property, resisting arrest and refusing to
                 19       comply with a lawful order to disperse.
                 20              AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE, the
                 21       answering defendants allege on information and belief that plaintiff’s claims cannot be
                 22       maintained because plaintiff was not engaged in any protected activity under the First
                 23       Amendment of the United States Constitution.
                 24              AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE, the answering
                 25       defendants allege on information and belief that plaintiff’s claims cannot be maintained
                 26       because the defendants did not selectively enforce the law against plaintiff, despite
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           13
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 14
                                                                                  18 of 19
                                                                                        23




                      1   having probable cause to arrest plaintiff, and not against others who were similarly
                      2   situated.
                      3          AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE, the
                      4   answering defendants allege on information and belief that plaintiff’s claims cannot be
                      5   maintained because plaintiff was in violation of proper to time, place and manner
                      6   limitations/restrictions.
                      7          AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE, the answering
                      8   defendants allege on information and belief, to the extent any state claim is advanced by
                      9   plaintiff it is made outside the time frame of six (6) months prior to the submission of an
                 10       administrative claim, plaintiff failed to comply with the applicable provisions of
                 11       Government Code §§ 900, et seq., and 911 et seq., including, but not limited to,
                 12       Government Code §§ 911.2, 945.4, 945.6 (a)(1) and (2), by failing to present a timely
                 13       claim and/or failing to timely file an action after notice of rejection of a claim.
                 14              AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE, the answering
                 15       defendants allege on information and belief that plaintiff is barred from recovery of
                 16       exemplary and/or punitive damages from defendant Humboldt County, or any
                 17       subdivision therein or from any individual defendant named in their official capacity by
                 18       virtue of the provisions of §818 of the California Government Code as well as applicable
                 19       federal law.
                 20              AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE, the
                 21       answering defendants allege on information and belief that any claim for exemplary
                 22       and/or punitive damages is violative of the provisions of the United States Constitution.
                 23              AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE, the
                 24       answering defendants allege on information and belief that they cannot fully anticipate
                 25       all affirmative defenses that may be applicable to this action; accordingly, defendants
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           14
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 15
                                                                                  19 of 19
                                                                                        23




                      1   expressly reserve the right to assert additional defenses if and to the extent such
                      2   affirmative defenses become applicable throughout the pendency of this action.
                      3          AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE, the answering
                      4   defendants allege on information and belief that defendants’ acts were privileged under
                      5   applicable statutes and case law.
                      6          AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE, the answering
                      7   defendants allege on information and belief that plaintiff has failed to state a claim for
                      8   relief under Monell and associated case law.
                      9          AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE, the answering
                 10       defendants allege on information and belief that third persons or entities, other than the
                 11       answering defendants, are responsible, in whole or in part, for plaintiff’s injuries and
                 12       damages, if any, and therefore the defendants’ liability, if any, must be assessed in
                 13       proportion to the liability of the other responsible parties, in that defendants cannot be
                 14       liable for more than its proportionate share of plaintiff’s non-economic damages,
                 15       pursuant to common law and California Code of Civil Procedure section 1431.2 and
                 16       related provisions.
                 17              AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE, the answering
                 18       defendants allege on information and belief that plaintiff was at fault in or about the
                 19       matters referred to in the Complaint and/or failed to exercise ordinary care, caution or
                 20       prudence for their own protection. The resulting injuries and damages, if any, plaintiff
                 21       sustained were proximately caused by plaintiff’s carelessness, negligence, or other fault,
                 22       and plaintiff’s recovery, if any, must be reduced or eliminated accordingly.
                 23              AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE, the answering
                 24       defendants allege on information and belief that, pursuant to Government Code section
                 25       985, any judgment entered herein may be reduced for collateral source payments paid or
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           15
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 16
                                                                                  20 of 19
                                                                                        23




                      1   obligated to be paid for services or benefits that were provided prior to commencement
                      2   of trial.
                      3           AS AND FOR A THIRTY-FOURTHAFFIRMATIVE DEFENSE, the answering
                      4   defendants allege on information and belief that this Complaint, and each cause of action
                      5   set forth therein, are barred because at all times relevant, defendants acted reasonably,
                      6   and in good faith and without malice based upon all relevant facts and circumstances
                      7   noted by defendants as the time they acted.
                      8           AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE, the answering
                      9   defendants allege on information and belief that this Complaint, and each cause of action
                 10       set forth therein, are barred in whole or in part by the doctrine of unclean hands.
                 11               AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE, the answering
                 12       defendants allege on information and belief that this Complaint, and each cause of action
                 13       set forth therein, are barred by the doctrine of laches.
                 14               AS AND FOR A THIRTY-SEVENTH AFFIRMATIVE DEFENSE, the
                 15       answering defendants allege on information and belief that this Complaint, and each of
                 16       the causes of action alleged therein, are barred by the statute of limitations applicable to
                 17       actions brought under 42 U.S.C. §1983, including, but not limited to, California Civil
                 18       Code § §335.1.
                 19               AS AND FOR A THIRTY-EIGHTH AFFIRMATIVE DEFENSE, the answering
                 20       defendants allege on information and belief that plaintiff’s maintenance of this action is
                 21       frivolous, vexatious and unreasonable, thereby entitling the defendants to sanctions and
                 22       appropriate remedies, including without limitation attorneys’ fees, against plaintiff.
                 23               AS AND FOR A THIRTY-NINTH AFFIRMATIVE DEFENSE defendants
                 24       allege on information and belief that all activities taken regarding the allegations in the
                 25       complaint were undertaken for valid law enforcement and/or prosecutorial initiatives.
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                            16
                               ________________________________________________________________
  Eureka, CA 95502
                                             AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 17
                                                                                  21 of 19
                                                                                        23




                      1          AS AND FOR A FORTIETH AFFIRMATIVE DEFENSE, defendants allege on
                      2   information and belief that the claims asserted in the complaint are barred by the
                      3   doctrine of res judicata and collateral estoppel.
                      4          AS AND FOR A FORTY-FIRST AFFIRMATIVE DEFENSE, defendants allege
                      5   on information and belief that plaintiff violated certain provisions of the California Penal
                      6   Code, and that Plaintiff voluntarily assumed all risks, responsibility and liability for the
                      7   injuries which were the natural and probable result of violating the California Penal
                      8   Code. Further defendants are not liable in this action pursuant to California Government
                      9   Code section 815.2 and Penal Code sections 835, 835a, 836 and 836.5.
                 10              AS AND FOR A FORTY-SECOND AFFIRMATIVE DEFENSE, defendants
                 11       allege on information and belief that any act or omission on the part of the answering
                 12       defendants, their agents, or employees was not the proximate cause of plaintiff’s injury.
                 13              AS AND FOR A FORTY-FIFTH AFFIRMATIVE DEFENSE, defendants allege
                 14       on information and belief defendants are immune from liability for an injury cause by a
                 15       person resisting arrest pursuant to Government Code section 845.8(b)(3).
                 16              AS AND FOR A FORTY-SIXTH AFFIRMATIVE DEFENSE, defendants allege
                 17       on information and belief that defendants, in doing the acts complained of by plaintiff,
                 18       acted in self-defense and used no more force than was reasonably necessary to
                 19       prevent impending injury to defendants, pursuant to Government Code section
                 20       815.2 and Civil Code section 43 and/or 50.
                 21              AS AND FOR A FORTY-SEVENTH AFFIRMATIVE DEFENSE, defendants
                 22       allege on information and belief that defendants, in doing the acts complained of by
                 23       plaintiff, acted in the defense of another person who was threatened with impending
                 24       injury, and defendants used no more force than was reasonably necessary to
                 25       prevent such injury, pursuant to Government Code section 815.2 and Civil Code
                 26       section 43 and/or 50.
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           17
                              ________________________________________________________________
  Eureka, CA 95502
                                            AMENDED ANSWER TO COMPLAINT
                           Case 1:20-cv-02583-RMI Document 45
                                                           42 Filed 12/04/20 Page 18
                                                                                  22 of 19
                                                                                        23




                      1          AS AND FOR A FORTY-EIGHTH AFFIRMATIVE DEFENSE, defendants
                      2   allege on information and belief that the plaintiff’s causes of action are barred because
                      3   plaintiff knew or should have known that he was being detained and had a duty
                      4   to refrain from resisting detention and/or arrest, pursuant to Penal Code section 834(a)
                      5   and Government Code section 815.2.
                      6          AS AND FOR A FORTY-NINTH AFFIRMATIVE DEFENSE, defendants
                      7   allege on information and belief that the plaintiff’s state law causes of action are barred
                      8   by California Government Code Section 945.3.
                      9          Each of the aforementioned state law affirmative defenses are applicable only to
                 10       plaintiff’s state law claims except to the extent these are expressly applicable to
                 11       plaintiff’s federal claims.
                 12                                       PRAYER FOR RELIEF
                 13              WHEREFORE, defendants pray that:
                 14              1.     Plaintiff takes nothing by way of the Complaint filed herein;
                 15              2.     Defendants have judgment entered against plaintiff;
                 16              3.     Defendants be awarded costs of suit;
                 17              4.     Defendants be awarded reasonable attorneys’ fees pursuant to California
                 18                     Code of Civil Procedure sections 1021.7, 1038, 128.5 and 128.7, on the
                 19                     ground that the purported state claims are brought without good faith
                 20                     belief that the facts are applicable laws that support recovery;
                 21              5.     Defendants be awarded reasonable attorneys’ fees under Rule 11 and on
                 22                     the ground that the action is brought without good faith belief that the facts
                 23                     or applicable law support recovery; and
                 24       ///
                 25       ///
                 26       ///
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                             18
                                ________________________________________________________________
  Eureka, CA 95502
                                              AMENDED ANSWER TO COMPLAINT
                          Case 1:20-cv-02583-RMI Document 45
                                                          42 Filed 12/04/20 Page 19
                                                                                 23 of 19
                                                                                       23




                      1        6.     For such further relief as the Court deems proper.
                      2   DATED: December 4, 2020                 THE MITCHELL LAW FIRM, LLP
                      3
                      4                                    By     /s/ Nicholas R. Kloeppel
                                                                   Nicholas R. Kloeppel
                      5                                            Attorneys for Defendants
                      6
                      7
                      8
                      9                              DEMAND FOR JURY TRIAL

                 10            Defendants demand a trial by jury on all issues triable to a jury.
                 11       DATED: December 4, 2020                 THE MITCHELL LAW FIRM, LLP
                 12
                 13                                        By     /s/ Nicholas R. Kloeppel
                                                                   Nicholas R. Kloeppel
                 14
                                                                   Attorneys for Defendants
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                          19
                             ________________________________________________________________
  Eureka, CA 95502
                                           AMENDED ANSWER TO COMPLAINT
